Citation Nr: 1013918	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-13 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and A. J. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 1977 
to August 1994.

In pertinent part of a November 1995-issued rating decision, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, denied service connection for 
lumbar strain.  The Veteran did not appeal the denial of 
service connection for lumbar strain and that part of the 
November 1995 decision became final.  In April 2002, the 
Veteran applied to reopen the claim; however, in July 2002, 
the RO issued a rating decision that determined that new and 
material evidence had not been submitted.  The Veteran did 
not appeal that decision and it became final after one-year.  
The July 2002 rating decision is the last final decision on 
the matter. 

This appeal arises to the Board of Veterans' Appeals (Board) 
from a March 2007-issued RO rating decision that in pertinent 
part denied service connection for lumbar spine arthritis.  
Although the Veteran's notice of disagreement (NOD) also 
addresses other issues, after receiving a statement of the 
case (SOC), he perfected his appeal only for service 
connection for residuals of a low back injury. 


FINDINGS OF FACT

1.  By rating decision of July 2002, the RO declined to 
reopen a claim for service connection for residuals of a low 
back injury and properly notified the Veteran of that 
decision.  

2.  The Veteran did not appeal the July 2002 decision and it 
became final.

3.  Evidence received at the RO since the July 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for residuals of a low back 
injury.  

4.  Medical evidence and competent lay evidence tend to 
associate chronic lumbar strain with low back pain first seen 
during active service. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service 
connection for residuals of a low back injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.1103 (2009).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a low back 
injury and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Chronic lumbar strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

New and Material Evidence

As noted in the introduction, in November 1995, the RO denied 
service connection for lumbar strain.  The Veteran did not 
appeal and that decision became final.  In July 2002, the RO 
determined that new and material evidence had not been 
submitted and declined to reopen the claim.  The Veteran and 
his representative were notified of the decision in a letter 
from the RO, but did not appeal.  Thus, that rating decision 
also became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  
The July 2002 rating decision is the last final decision on 
the matter. 

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a) (2009), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The current version of 38 C.F.R. § 3.156(a), set forth above, 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The application to 
reopen a service connection claim was received at the RO in 
May 2006, subsequent to the effective date of the revision.  
Therefore, the current version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the July 2002 
rating decision consists of service treatment records (STRs), 
VA examination reports, VA treatment records, private medical 
reports, and claims and statements of the Veteran, as 
discussed below.

The STRs reflect that the Veteran fell in March 1988 and 
sought military treatment for neck and back pains.  The 
assessment was soft tissue injury of the cervical spine and 
scapula.  X-rays of the cervical spine several days later 
were negative, although the neck remained painful.  The 
report makes little mention of any lower back injury.  In 
December 1993, while preparing for his retirement medical 
examination, the Veteran completed a report of medical 
history questionnaire and checked "no" to recurrent back 
pain, but checked "yes' to swollen or painful joints.  The 
spine was normal on examination. 

Following military retirement in August 1994, the Veteran 
submitted an original claim for service connection in 
November 1994.  He claimed that he had injured his back in 
service.  

VA examined the Veteran in August 1995.  A lumbar X-ray is 
negative.  A VA general medical examination report and an 
orthopedic examination report do not address the lumbar 
spine; however, an August 1995 neurological compensation 
examination report notes complaints of sporadic back pains 
since 1988.  Slight limitation of motion of the lumbar spine 
was found.  The physician summed up the problem as a chronic 
lumbar strain with a normal examination.  

In December 1996, the Veteran submitted private medical 
reports, including a December 1996 report of lumbar pain for 
the recent month and a notation that the Veteran had received 
earlier chiropractic care for this.  The assessment was lower 
back strain and rule-out renal calculi.  Earlier-dated 
chiropractor records that the Veteran had mentioned were not 
submitted, however. 

In October 2001, the Veteran sought treatment for severe low 
back pain.  The impression was recurrent back pain with 
questionable injury and questionable sciatica.  

A November 2001 report notes a recent L4-5 disc herniation.  
Another November 2001 report notes that a neurosurgeon was 
monitoring the back disorder.  A February 2002 private 
medical report notes that the back pains were manageable.

In July 2002, the RO denied service connection for lumbar 
strain.  The RO based that denial on the absence of evidence 
of a link between current conditions and active service.  The 
Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

In May 2008, the Veteran submitted private reports dated in 
July 1994 showing private low back treatment while still 
serving in active military service.  The reports reflect that 
he still had back pains that had begun in June 1988.  The 
July 1994 report notes that the pains were progressively 
worsening.  The chiropractor found early subluxation of the 
lumbar spine and hypomobility at L2, L3, and L4.  The 
chiropractor noted possible nerve root compression causing 
back pain.

The July 1994 private report is new and material evidence to 
reopen the claim.  Because this medical evidence of private 
treatment for a back problem while still serving on active 
duty has not been considered earlier, it is neither 
cumulative nor redundant.  Moreover, because it negates the 
December 1993 retirement physical examination report that 
found the spine normal, it raises a reasonable possibility of 
substantiating the claim.


Because the evidence submitted is sufficiently new and 
material, the claim must be reopened.   

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

The three elements required for service connection are 
present in this case.  There is evidence of a back injury in 
the STRs, evidence of a current disability, and evidence 
tending to link the two.  Competent medical evidence shows 
that notwithstanding a normal retirement physical examination 
performed over 8 months prior to separation, a painful low 
back disorder did arise and was treated privately a month 
before his military retirement.  Thus, a low back disorder 
that had not resolved and that clearly existed at the time of 
separation from active military service is shown.  

The earlier-dated and current private and VA medical evidence 
and lay evidence reflect that the Veteran has had flare-ups 
of low back pains prior to and since active service.  In 
August 1995, a VA neurologist characterized the disorder as a 
chronic lumbar strain.  This in itself would appear to link 
the disorder to active service.  In December 2006, there was 
evidence of L4-5 disc bulge and mild foraminal narrowing with 
pain radiating to the right leg.  An October 2007 VA 
outpatient treatment report notes that the "working 
diagnosis" is lumbar facet arthropathy and sacroiliitis, 
bilaterally.  The Board concludes from these and other 
reports that the medical and competent lay evidence tends to 
associate a current, chronic disorder with low back pains and 
strain first seen during active service. 

Although there is continuity of reported low back symptoms 
dating back to active service and there is evidence of post-
service medical treatment for the low back dating back to 
active service, another item of persuasive medical evidence 
is contained in a November 2007 VA outpatient report that 
characterizes the disorder as "...chronic low back pain since 
the 1990s..."  The Board finds this characterization 
persuasive, as the facts support this conclusion.  Because 
the Veteran applied for service connection for low back pain 
in 1994, very soon after his military retirement, and because 
there is continuity of symptoms and treatment for chronic 
lumbar strain dating from active service to the present, no 
further nexus opinion appears to be necessary.  While a post-
service back injury is mentioned, it is clear that the August 
1995 VA neurologist had already found a chronic lumbar 
strain.  

There is a negative nexus opinion in the claims files.  The 
Veteran underwent a VA spine compensation examination in 
November 2009.  The examining physician noted a review of the 
pertinent medical history, including the 1994 chiropractic 
records.  The lumbar spine was currently tender to palpation, 
there was lumbar spasm, and the lumbar spine had limitation 
of motion in various planes.  There was right leg numbness 
and tingling with positive Lasèque's sign (distinguishes 
sciatica from hip joint disease, Dorland's Illustrated 
Medical Dictionary 1524 (28th ed. 1994).  The physician noted 
that a [July] 2007 X-ray showed no degenerative changes.  The 
diagnosis was lumbar strain.  The physician stated, "It is 
less likely than not that the patient's current lumbar strain 
is caused by or the result of the lumbar strain that he 
acquired during active service."  No rationale was provided.  

This negative medical opinion cannot be afforded much weight 
because it contains no rationale and is perhaps based on 
inaccurate facts.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (a medical opinion that contains only data 
and conclusions is accorded no weight); also see Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon 
an inaccurate factual premise has no probative value).  
Although the examiner correctly noted that the Veteran did, 
in fact, acquire a lumbar strain during active service, the 
factual inaccuracy stems from the fact that the November 2009 
examiner missed the August 1995 neurologist's finding of 
chronic lumbar strain and the November 2007 VA report wherein 
a treating physician had found "...chronic low back pain since 
the 1990s..."  Both of these earlier finding of a chronic 
condition would certainly controvert the current conclusion 
that each low back flare-up over the years was simply an 
acute episode unrelated to active service.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he possessed a certain amount of 
expertise in a health-related area, having been a fitness 
instructor.  He recalled his 1988 back injury and testified 
that his low back pains have existed ever since then.  He 
testified that the current diagnosis seemed to be 
sacroiliitis.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
value because he has reported a contemporary medical 
diagnosis that has been confirmed by a medical professional. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  There is competent lay and medical 
evidence tending to link the current lumbar strain with a 
chronic condition that began during active service, but there 
is also competent although somewhat unpersuasive medical 
evidence that the Veteran has been afflicted with a series of 
acute lumbar strains, each unrelated to previous episodes.  
The benefit of the doubt doctrine will therefore be applied.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for chronic lumbar strain will therefore be 
granted.


ORDER

Service connection for chronic lumbar strain is granted. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


